DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 35, 37-41, 43, 44, 46-53 are allowed for the reasons set forth by applicant in the response dated 2/14/2022.   Namely, independent Claim 35 recites, in part, “based at least in part on at least a portion of the sensor data received from the one or more sensors, infer an end device and learn behavior of usage of the inferred end device,” “based at least in part on the learned behavior of usage of the inferred end device, provide dynamic feedback into adjusting at least a portion of the variable voltage DC network,” that “excess power from the variable voltage DC network is used to charge the storage battery or electric vehicle battery,” and that “charging of the storage battery or electric vehicle is facilitated at least in part by communicating appropriate control signals to the socket to which the storage battery or electric vehicle battery is connected.”  It is these features of claim 35 that define the invention over the prior art of record.
	Patel (US 20060214510) teaches managing the charging of batteries via sockets from on an AC or DC source.   Pollack (US 20080039980) teaches where the batteries are storage batteries or electric vehicle batteries.  Finally, Miller shows determining based on sensed data, whether a load can be powered.   However, the prior art of record does not specifically show “based at least in part on the learned behavior of usage of the inferred end device, provide dynamic feedback into adjusting at least a portion of the variable voltage DC network” in combination with the additional claim elements as noted above. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MASINICK whose telephone number is (571)272-3746. The examiner can normally be reached M-Th, 8-6, F, 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on (571)270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL D MASINICK/Primary Examiner, Art Unit 2117